Citation Nr: 0906268	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for generalized anxiety 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for left clavicle fracture residuals prior to May 10, 
2006.

4.  Entitlement to a disability rating in excess of 20 
percent for left clavicle fracture residuals since May 10, 
2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision, in which 
the RO denied service connection for hypertension and for 
generalized anxiety disorder, as well as  denied a disability 
rating higher than 10 percent for service-connected left 
clavicle fracture residuals.  The Veteran filed a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case (SOC) in June 2004.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.  In August 2007, the RO 
granted an increased 20 percent rating for left clavicle 
fracture residuals, but made the increase effective from May 
10, 2006 (as reflected in a supplemental SOC (SSOC)). 
(Parenthetically, the Board notes that, although the RO 
subsequently erred in characterizing the increased rating 
claim as one for a rating greater than 10 percent in an 
October 2008 SSOC, that document was merely to acknowledge 
that additional notice was sent to the veteran, and does not 
change the fact that an increased  20 percent rating was, in 
fact, awarded from May 10, 2006.).

Because higher ratings for .left clavicle fracture residuals 
are available before and after May 10, 2005, and the veteran 
is presumed to seek the maximum available benefit, the Board 
has characterized the appeals encompassing the last two 
matters set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

.In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing,  
the Veteran submitted additional written statements, along 
with a signed waiver of RO jurisdiction.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2008).

The Board's dismissal of the claims for service connection 
for hypertension and generalized anxiety disorder is set 
forth below.  The matters of increased ratings for the 
Veteran's left clavicle fracture residuals before and after 
May 10, 2006 are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran when further action, on his part, is required.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the appellant withdrew from appeal the claims for 
service connection for hypertension and generalized anxiety 
disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claims for service connection for hypertension and 
generalized anxiety disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

During the hearing before the undersigned Veterans Law Judge 
in January 2009, the Veteran indicated that he wished to 
withdraw from appeal the matters of service connection for 
hypertension and generalized anxiety disorder.  Thus, no 
allegations of errors of fact or law remain for appellate 
consideration with respect to these matters.  Accordingly, 
the Board does not have jurisdiction to review these matters 
on appeal and they must be dismissed.


ORDER

The appeal as to the claim for a service connection for 
hypertension is dismissed.

The appeal as to the claim for a service connection for 
generalized anxiety disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the increased rating claims on appeal is warranted.

Pertinent to the both matters, the record reveals that 
specific VA records are outstanding.  In correspondence dated 
July 2006, the Veteran reported treatment for his left 
shoulder from the VA Long Beach Health Care System.  The 
Veteran specifically identified treatment at the VA Hospital 
in Long Beach, California.  It does not appear that any 
attempt was made by the RO to obtain those records, and the 
claims file contains only VA records from the West Los 
Angeles VA Medical Center (VAMC) and the Gardena VA 
Outpatient Clinic.  Moreover, the most current VA medical 
records pertaining to treatment of left clavicle associated 
with the claims file are dated in October 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding medical 
records of the Veteran's treatment and/or evaluation for his 
left clavicle since October 2006, as well as all such records 
from the VA Long Beach Health Care System. 
The Board also points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records must continue until either 
the records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).

The evidence also suggests a worsening of the veteran's 
disability. During the January 2009 Board hearing, the 
veteran generally asserted  that his left clavicle disability 
has worsened since the most recent VA examination of record 
addressing this condition, in May 2006.  See transcript, at 
page 5.  More specifically, the Veteran stated that he could 
not raise his arm to shoulder level, and that he experienced 
extreme pain with any movement.  See transcript, at page 7.  
Such symptomatology is not reflected in the May 2006 
examination report.  

Therefore, the Board finds that the current record does not 
provide a sufficient basis for adjudication of the claim for 
a rating higher than 20 percent for left clavicle fracture 
residuals since May 10, 2006, and that a new VA orthopedic 
examination, with more contemporaneous medical findings, is 
needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  
McClendon v. Nicholson, 20 Vet, App. 79, 81 (2006). 

Hence, the RO should arrange for the Veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for a scheduled examination, without good cause, 
shall result in denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.  

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the Veteran to submit all pertinent 
evidence in his possession.

The Board is also aware of the  recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claiims 
(Court) found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

Here, the RO has already taken steps to address compliance 
with Vazquez-Flores by means of a June 2008 letter to the 
Veteran.  Nevertheless, the RO should ensure that any future 
notice to the Veteran with respect to the claims on appeal 
meets the requirements of Vazquez-Flores.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103,5103A (West 2002);38 C.F.R. § 3.159 
(2008).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA Long 
Beach Health Care System copies of all 
outstanding VA records of the Veteran's 
evaluation and/or treatment of the left 
clavicle fracture residuals.  The RO 
should also obtain such records from the 
VAMC in West Los Angeles (to include 
records from the Gardena Outpatient 
Clinic) from October 2006 to present.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the increased rating claims on 
appeal.  

The RO should  explain the type of 
evidence that is the Veteran's   ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Vazquez-Flores.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
orthopedic examination of the left 
clavicle, by an appropriate physician 
(M.D.),  at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests, studies, 
and consultations should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be set forth in 
detail. 

The examiner should offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected left 
clavicle fracture residuals.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion. 

In light of the foregoing, the examiner 
should indicate (a) whether motion of the 
left arm is possible to the shoulder 
level, or to midway between the side and 
shoulder level, or is limited to 25 
degrees from the side; and (b) whether 
there is ankylosis of the left 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for higher 
ratings for left clavicle fracture 
residuals, prior to and since May 10, 
2006.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


